Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 12/30/2021 are entered
Election/Restrictions
Applicant’s election without traverse of Species A (figures 2A and 2B) in the reply filed on 9/3/2021 is acknowledged. 
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/3/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  
At the fifth to last line is recited “sliding element” without a preceding article.
At the fifth to last line is recited “sliding element fixed” without a linking verb.
At the third to last line is recited “through hole” without a preceding article.
At the second to last line is recited “sliding element” without a preceding article.
As per rule 1.75 (i) “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” Therefor the clause beginning with “a system for” should be separated by each element.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein the closing apparatus is rigidly connected at a first end to the refrigerant discharge line and a second end formed distally to the first end and to be freely movable relative to the refrigerant discharge line is arranged in a region of the through hole”. The statement requires the second end to be both rigidly connected and freely movable, which is ambiguous. Further the “in a region of the through hole” as written appears to modify the whole of the closing apparatus rather than the second end of the sliding element.
Claim 1 recites “as large a distance as possible” however the phrase as large as possible is unbounded and therefor ambiguous as to meaning.
Claim 1 recites “optimal use” which is unclear as the phrase is insufficiently bounded so as to render ambiguous the optimization of the device.
Claims 2-5 and 17-20 are rejected for their dependency to a rejected claim.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered however the claims as written present an unknowable scope and therefor a prior art rejection is not applied.
Examiner suggests giving consideration to the axial extension of the sliding element having a coefficient of thermal expansion allowing for a fully open condition of the through-flow cross section at a predetermined minimum temperature (described at [0069]) and axial extension at higher 
Further rather than the “as large a distance as possible” language examiner suggests consideration of defining an axial length L7a of the strip-shaped sliding element relative to the length of the refrigerant discharge line for clarity.
It is noted that figure 3A is provided in the remarks; however said embodiment is not the elected embodiment.
The examiner welcomes an interview for applicant to collaborate over claim amendments to remedy the identified ambiguities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon et al (US 9,377,248) – control of oil return; 
Lifson (US 6,526,765) control of oil return; 
Gu (US 7,685,839) refrigerant accumulator flow control based on expansion of thermal material; 
Hirota (US 2005/0262873) control of bleed opening in accumulator; 
Giasson et al (US 5,479,786) refrigerant flow control based on expansion of thermal material; 
Celata (US 9,726,173) oil flow control based on expansion of thermal material; 
Flomenblit et al (US 2010/0224267) flow control based on expansion of thermal material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763